Citation Nr: 0713307	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  00-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army in the 
service of the United States Armed Forces in the Far East 
(USAFFE) during World War II.  The service department has 
certified that he had prewar service from October 17 to 
December 7, 1941; beleaguered status from December 8, 1941, 
to May 5, 1942; missing status from May 6 to May 10, 1942; 
prisoner-of-war status from May 11 to December 31, 1942; 
no-casualty status from January 1, 1943, to July 4, 1945;  
Regular Philippine Army Service from July 5 to December 31, 
1945.  He died in November 1996 at the age of 79.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines that denied 
entitlement to service connection for the cause of the 
veteran's death.  

In a November 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2006 the Court 
ordered that the November 2003 Board decision be vacated and 
the Court remanded the issue back to the Board for further 
proceedings consistent with the Order.  The entire record was 
reviewed by a VA pulmonologist in February 2007.  His opinion 
as to the likelihood that the veteran's fatal pulmonary 
tuberculosis had its origin during active service, or within 
three years of service discharge, or was associated with the 
veteran's prisoner-of-war experience, has been associated 
with the claims folder.  

A motion to advance this case on the Board's docket was 
received and granted by the Board for good cause. 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).



FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to the claim.  

2.  The veteran died in November 1996 from pulmonary 
tuberculosis.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  A service-connected disability was not the principal 
cause or a contributory cause of the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability or to his active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5102-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 3.313 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103A, 5107 (West 2002 & Supp. 2006), significantly changed 
the law prior to the pendency of this claim.  VA has issued 
final regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156, 3.59, 3.326 (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits and they redefine the obligations of VA 
with respect to the duty to assist the claimant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.  

VA has a duty to notify an appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) VCAA notice 
must:  (1) Inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

Additionally, during the pendency of this appeal, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those elements 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice should 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board finds that VA has essentially satisfied these 
mandates.  Discussions in the rating decision, the March 2000 
statement of the case, subsequent supplemental statements of 
the case, and the August 2001 letter to the veteran have 
essentially informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

Further, the Board finds there has been substantial 
compliance with the assistance provisions set forth in the 
criteria.  The record includes service medical and personnel 
records, as well as the veteran's death certificate and a 
private medical opinion regarding the cause of his death.  A 
VA medical opinion, based on review of the entire claims 
folder, was obtained in February 2007.  Also, in a 
communication dated in August 2006, the appellant indicated 
she had no additional evidence to submit.  She essentially 
said the same thing in a March 2007 communication.  She asked 
that VA proceed immediately with a determination under 
appeal.

In view of the foregoing, then, the Board finds the record 
has been fully developed.  "It is difficult to discern what 
additional evidence the VA could have provided to the 
[appellant] regarding what additional evidence [she] could 
submit to substantiate [her] claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Based on the foregoing, the 
Board finds that VA fulfilled its VCAA duties to notify and 
to assist the appellant, and, thus, no additional assistance 
or notification is required.  

Pertinent Law and Regulations

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That a condition or injury was incurred 
in service alone is not enough.  There must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as pulmonary tuberculosis, 
shall be service connected if they become manifest to a 
compensable degree of 10 percent or more within three years 
following separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or to an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1130; 38 C.F.R. § 3.203, 3.312.  
Essentially, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiology related thereto.  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  When the positive 
and negative evidence relating to a claim are in approximate 
balance, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against a claim, it is 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not for 
application.  Id., at 1365.  


Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
appellant).  

The appellant seeks service connection for the cause of the 
veteran's death.  Her basic argument is that the pulmonary 
tuberculosis that led to the veteran's death in November 1996 
had its origin during his periods of active military service 
in World War II.  

The available service medical records are without reference 
to complaints or findings indicative of the presence of 
pulmonary tuberculosis.  

A private medical record on file is to the effect that an 
initial sputum examination in June 1989 was "negative."  

Additional post service medical evidence includes an August 
1989 notation that the veteran had been seen for "sputum 
examination," following a cough of three months' duration.  
The sputum examination at that time was described as 
"negative."  

In a March 2001 communication the veteran's private physician 
indicated that the veteran's death was "due to pulmonary 
tuberculosis."  He indicated that the "onset of the ailment 
is not clear and I cannot say that it was related to active 
military, a fact that he died of pulmonary tuberculosis."  

Of record is a March 2001 communication from a service 
comrade who stated that he had served with the veteran, 
including time as a POW during World War II.  The comrade 
recalled that during their imprisonment together, the veteran 
was "very sickly," and often kept us awake with his "severe 
coughing."  

In a June 2001 communication the private physician stated 
that he saw the veteran a few weeks before his death.  He 
described the veteran as "weak, emaciated, bedridden, and 
still coughing."  The "final diagnosis" noted was pulmonary 
tuberculosis.  

A VA pulmonologist reviewed the entire claims folder in 
February 2007 in order to provide an answer as to whether it 
was as likely as not that the veteran's fatal pulmonary 
tuberculosis had its origin during active military service, 
or in the first three years following service discharge, or 
alternatively, was the result of the veteran's prisoner of 
war experience.  

The pulmonologist stated that "it is unlikely that the cause 
of death of this veteran resulted from tuberculosis 
originating during his active service or within three years 
after discharge.  There is no documentation as to the 
diagnostic criteria used for the diagnosis of tuberculosis 
prior to his death.  There is no documentation that he 
suffered from chronic tuberculosis during the 40 years 
between his military service and his death.  There is 
documentation that he went back to farming and was able to 
provide adequately for his family after his prisoner-of-war 
experience and prior to his discharge.  There is a greater 
than 50 percent likelihood that, if the veteran did have 
tuberculosis prior his death, this was not related to his 
military service or prisoner-of-war experience. " 

The Board assigns significant evidentiary weight to the 
aforementioned medical opinion.  It was based on a complete 
review of the claims file, it defers to clinical evidence of 
record and it is supported by rationale for the determination 
reached.  

The appellant has not submitted a medical opinion refuting 
it.  The medical evidence from the private physician who was 
the veteran's attending physician at the time of death is 
inconclusive.  That physician indicated that he could not 
determine whether the veteran's fatal tuberculosis was 
related to his active service.  In essence, then, the only 
evidence of record linking the veteran's death from 
tuberculosis to his active service consists of statements 
from the appellant.  Those assertions are insufficient to 
establish a nexus between the veteran's service and his death 
as the record does not reflect that she possesses the 
recognized degree of medical knowledge so as to enter a 
competent opinion on causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (lay persons are not competent to 
offer medical opinions).  See also Routen v. Brown, 
10 Vet. App.183, 186 (1997)  (A lay person is generally not 
capable of opining on matters regarding medical knowledge).  
Given the absence of competent medical evidence linking the 
veteran's death to his active service, including any time as 
a prisoner of war, the Board finds that neither a service-
connected disability, nor the veteran's active service, is 
the principal or a contributory cause of the veteran's death.  
Accordingly, the Board concludes that the veteran's death was 
not due to a service-connected disability or to his active 
service.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


